Citation Nr: 0917315	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO. 06-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for skin 
cancer, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. By rating decision in November 1999, the RO denied the 
Veteran's claim of entitlement to service connection for skin 
cancer, to include as due to service-connected disability; 
the Veteran did not file a notice to disagreement to initiate 
an appeal to this decision.

2. Evidence received since the November 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1. The November 1999 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
skin cancer, to include as due to service-connected 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the Veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate new and 
material evidence claims in a June 2006 letter. Additionally, 
the June 2006 letter advised the Veteran of the specific 
reasons for the previous denial of his claim in 1999 and that 
he must submit new and material evidence in relation to these 
elements in order for VA to reopen the claim. The Board finds 
that this letter provided the Veteran with appropriate VCAA 
notice, compliant with Kent. Although this notice was not 
timely, the Board finds that any timing inadequacies in VCAA 
notice were not prejudicial to the Veteran because by way of 
an April 2009 Appellant's Brief, the Veteran's representative 
expressed actual knowledge of the need to submit new and 
material evidence in order to reopen the Veteran's claim when 
he argued that the newly service-connected disabilities 
constituted new and material evidence.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, and 
VA treatment records. As the salient issue is whether new and 
material evidence has been received, the Board finds that a 
VA examination is not necessary to adjudicate the claim. 
Accordingly, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

In a November 1999 rating decision, the RO found that the 
Veteran's skin cancer was not related to his active duty 
service or to his service-connected immunosuppressive therapy 
for a kidney transplant. The Veteran did not file a notice of 
disagreement with this decision; therefore, this decision is 
final. 38 U.S.C.A. § 7105(c). However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  

In August 2004, a written communication from the Veteran was 
accepted as a request to reopen his claim of entitlement to 
VA benefits for skin cancer.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Pertinent evidence received prior to the November 1999 rating 
decision included the Veteran's service medical records and 
VA treatment records, which included records showing a 
diagnosis of skin cancer. However, there was no evidence that 
the Veteran's skin cancer was related to his active military 
service or to his service-connected disability.

Pertinent evidence received since the November 1999 rating 
decision includes VA treatment records, private medical 
records, and RO rating decisions showing that the Veteran has 
been granted service connection for additional disabilities. 
However, none of this new evidence suggests a relationship 
between the Veteran's skin cancer and his active military 
service or one of his service-connected disabilities.

In an August 2006 statement, the Veteran's representative 
argues that the January 1999 opinion from a VA physician 
suggests that there is a relationship between the Veteran's 
current skin cancer and one of his service-connected 
disabilities. However, the record reflects that this letter 
was considered by the RO in the November 1999 rating 
decision; as such, it is not new evidence.

Additionally, in an April 2009 Appellant's Brief, the 
Veteran's representative argues that the Veteran has been 
service connected for additional disabilities and that this 
should be considered new evidence that triggers the need for 
a VA examination under VA's duty to assist. However, because 
the application to reopen his claim is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A §  
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

Although with respect to the disabilities for which the 
Veteran was granted service connection after the November 
1999 rating decision, this is a new argument, it does not 
rise to the level of evidence, as the Veteran has not 
submitted any evidence tending to show a relationship between 
one if his service-connected disabilities and his skin 
cancer.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) 
(The presentation of new arguments based on the evidence that 
was of record at the time of the denial sought to be reopened 
is not "new" evidence)

Thus, the Board finds that VA has received no new evidence 
that raises a reasonable possibility of substantiating the 
Veteran's claim. Therefore, the evidence received since the 
November 1999 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the Veteran's claim.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for skin 
cancer.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


